                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                              NO. 3:17-cv-497-GCM

 WARREN H. HALL, JR.

                   Plaintiff,

 v.
                                                         ORDER
 CHARTER COMMUNICATIONS,
 LLC,

                   Defendant.



       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac

Vice concerning Paul G. Sherman, filed November 2, 2018 (Doc. No. 20).

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fee, the Court hereby grants the motion.

       In accordance with Local Rule 83.1(B), Mr. Sherman is admitted to appear before this

court pro hac vice on behalf of Defendant, Charter Communications, LLC.

       IT IS SO ORDERED.


                                         Signed: November 5, 2018
